Case: 14-20690      Document: 00513380390         Page: 1    Date Filed: 02/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20690
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 15, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MAYRA GODINES-ALVAREZ, also known as Mayra Betancourt,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-748-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mayra Godines-Alvarez pleaded guilty to conspiracy to possess with
intent to distribute 50 grams or more of methamphetamine (Count One) and
aiding and abetting possession with intent to distribute 50 grams or more of
methamphetamine (Count Two, Count Three, and Count Four). The district
court sentenced Godines-Alvarez to 168 months in prison on each count, to be




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20690     Document: 00513380390      Page: 2    Date Filed: 02/15/2016


                                  No. 14-20690

served concurrently. The district court also sentenced her to a three-year term
of supervised release on each count, to be served concurrently.
      Godines-Alvarez argues that the district court plainly erred by applying
a presumption of reasonableness to the guidelines sentencing range;
determining the amount of drugs attributable to her based on her relevant
conduct; finding that a sufficient factual basis existed to support her guilty
plea; accepting an uninformed guilty plea; and imposing multiplicitous
sentences.
      As Godines-Alvarez concedes, review is limited to plain error because she
failed to raise these arguments in the district court. See Puckett v. United
States, 556 U.S. 129, 135 (2009). To meet this standard, Godines-Alvarez must
show an error that is clear or obvious and that affects her substantial rights.
Id. Even if this showing is made, this court will exercise its discretion to correct
the error only if it “seriously affect[s] the fairness, integrity, or public
reputation of judicial proceedings.” Id. (internal quotation marks and citation
omitted).
      Godines-Alvarez fails to show that the district court plainly erred by
applying a presumption of reasonableness to the guidelines range because the
district court neither discussed the presumption of reasonableness nor
mandated that she demonstrate extraordinary circumstances in order to
receive a variance. See United States v. King, 541 F.3d 1143, 1145 (5th Cir.
2008). She also does not demonstrate that the district court plainly erred in
determining the amount of drugs attributable to her because she did not
present any rebuttal evidence showing that the amount attributed to her in
the presentence report was materially inaccurate or untrue. See United States
v. Vital, 68 F.3d 114, 120 (5th Cir. 1995); Puckett, 556 U.S. at 135. In addition,
Godines-Alvarez fails to establish that the district court plainly erred by



                                         2
    Case: 14-20690    Document: 00513380390     Page: 3   Date Filed: 02/15/2016


                                 No. 14-20690

finding that a sufficient factual basis existed to support her guilty plea for
Count Two, Count Three, and Count Four because she admitted that she
participated in the conspiracy by arranging the logistics and deliveries of the
methamphetamine. See United States v. Hildenbrand, 527 F.3d 466, 474-75
(5th Cir. 2008); Puckett, 556 U.S. at 135. She also does not show that the
district court plainly erred by accepting an uninformed guilty plea because a
reasonable person would have believed that she understood the nature of the
charges. See United States v. Reyes, 300 F.3d 555, 559 (5th Cir. 2002). Finally,
Godines-Alvarez fails to demonstrate that the district court erred by imposing
multiplicitous sentences because each of the aiding and abetting counts related
to separate and distinct acts and because the conspiracy count has different
elements of proof than the aiding and abetting counts. See United States v.
Planck, 493 F.3d 501, 503 (5th Cir. 2007); United States v. Coward, 595 F.2d
1023, 1029 (5th Cir. 1979); Puckett, 556 U.S. at 135. Accordingly, the judgment
of the district court is AFFIRMED.




                                       3